Citation Nr: 0928617	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-24 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to 
reopen the claim for service connection for hearing loss 
disability.

3.  Whether new and material evidence has been presented to 
reopen the claim for service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from June 1974 to July 
1978, and from April to June 1981.  The appellant also served 
in the Naval Reserves from 1982 to 1988.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board notes that the claim file contains a substantive 
appeal, VA Form 9, dated March 1, 2005, which ostensibly 
seeks to appeal the denial of claims in a rating decision 
dated January 21, 2005.  The record reflects that the 
appellant was notified of that decision by letter dated 
January 22, 2005.  However, no appeal was received by VA 
within one-year of that date.  The record further shows that 
VA Form 9 dated March 1, 2005, was received by VA on April 
21, 2006, along with voluminous duplicate copies of medical 
records and VA correspondence previously sent to the 
appellant.  This appeal was not received timely.  In a signed 
note dated May 2007 from the appellant, she acknowledged that 
VA Form 9 was not in the claims file during her Decision 
Review Officer's hearing in April 2007 and, therefore, she 
was submitting that form.  Because a timely substantive 
appeal was not received by VA, the Board has no jurisdiction 
over the claims denied the January 2005 rating decision.  The 
record shows that the appellant has initiated action to 
reopen that claim and that the RO has provided a development 
letter dated November 2007 to assist her at this time.

Additionally, the Board observes that the RO correctly 
adjudicated the claim for service connection for low back 
disability in a May 2005 rating decision.  The appellant 
thereafter filed a timely notice of disagreement in November 
2005.  


FINDINGS OF FACT

1.  Service connection for hearing loss disability was denied 
in an April 2003 rating decision.  The appellant was informed 
of the determination and of the right to appeal.  The 
appellant did not appeal within one year of date of 
notification.

2.  The appellant filed a claim to reopen the issue of 
service connection hearing loss disability in December 2004; 
the evidence added to the record since the April 2003 
decision is cumulative/redundant of previously reviewed 
evidence, and does not relate to a previously unestablished 
fact.

3.  Service connection for low back disability was denied in 
a May and September 1999 rating decisions.  The appellant was 
informed of the determinations and of the right to appeal.  
The appellant did not appeal within one year of date of 
notification.

4.  The appellant filed a claim to reopen the issue of 
service connection low back disability in December 2004; the 
evidence added to the record since the prior final decision 
is cumulative/redundant of previously reviewed evidence, and 
does not relate to a previously unestablished fact


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection 
for hearing loss disability is final; new and material 
evidence sufficient to reopen the claim has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  The May and September 1999 rating decisions denying 
service connection for a low back disability are final; new 
and material evidence sufficient to reopen the claim has not 
been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
February 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Moreover, as the 
appellant seeks to reopen a previously denied claim, VA 
notified her of the basis of the prior denial of her claim 
and the legal requirements for reopening the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

However, notice of the disability rating and effective date 
elements was not provided until April 2008, after the initial 
rating decision.  While this is error, the Board finds that 
there is no prejudice to the appellant in this timing error 
because the appellant has not satisfied the legal requirement 
to submit new and material evidence and, as such, the claim 
is not reopened.  Hence, there can be no prejudice since 
matters of disability rating and effective dates are not for 
consideration.  Also, the Board notes that the appellant has 
not been deprived of information needed to substantiate his 
claim and the very purpose of the VCAA notice has not been 
frustrated by the timing error here.  Furthermore, the Board 
observes that the appellant has been represented throughout 
his appeal by an accredited veterans service organization, 
which has not asserted any harm to the appellant due to the 
timing error of the notice here.  Accordingly, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and post-
service treatment records have been associated with the 
claims folder.  VA afforded the appellant an opportunity to 
appear for a hearing.  VA scheduled the appellant for a 
hearing in September 2008; however, she failed to report for 
that hearing without good cause.  VA's duty to assist does 
not include the duty to provide a VA examination prior to 
reopening of the claim; as such, it is not necessary to have 
a VA examination.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise her to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

New and Material Evidence

The RO denied service connection for hearing loss disability 
in April 2003, and the RO notified the appellant of that 
decision in April 2003.  No appeal was filed and that 
decision became final.  The RO denied service connection for 
low back disability in May and September 1999 rating 
decision, and notified the appellant of those decisions in 
May and September 1999.  Again, no appeal was filed and those 
decisions became final.

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed her claims to reopen in 
December 2004.  For claims filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

At the time of the April 2003 decision, the record included 
service treatment records and post-service treatment records 
dated June 1993 to February 2003, along with statements from 
the appellant.  The medical records are silent for hearing 
loss disability as defined by VA, or audiological findings 
for hearing loss attributable to service.

Report of entrance examination dated December 1973 reflects 
normal clinical evaluation and Report of Medical history 
dated the same was silent for history of hearing loss.  
Audiometric findings in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
-
5
LEFT
15
15
5
-
5

Report of separation examination dated July 1978 reflects 
normal clinical evaluation.  Audiometric findings in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-5
-5
LEFT
5
5
-5
-5
-5

The accompanying Report of Medical History dated the same 
reflect a history of "ear, nose, or throat trouble."  She 
did not answer whether she had or has hearing loss.  The 
examiner noted in the explanatory section of this report that 
the appellant had nose trauma and surgery in 1971 without 
sequelae.

Report of Medical Examination (annual physical exam) dated 
May 1985 reflects normal clinical evaluation and hearing as 
15/15 on whisper voice.  The same was report on reenlistment 
or extension examination dated October 1986.  On the Report 
of Medical History signed by the appellant and dated October 
1986, she denied hearing loss and reported no ear trouble.  
Report of Examination dated May 1988 reflects normal clinical 
evaluation and hearing as 15/15 on whisper voice.  Again, the 
signed Report of Medical History dated May 1988 reflects that 
the appellant denied hearing loss and ear trouble.

In April 2003, the RO denied service connection for hearing 
loss disability as the evidence "does not show this 
condition either occurred in or was caused by service."

Evidence received since the April 2003 decision includes 
duplicate copies of service treatment records, VA treatment 
records dated February 2003 to April 2005, transcript of 
personal hearings conducted before a Decision Review Officer 
in December 2004 and April 2007 at the RO, and statements of 
the appellant.

The VA treatment records are silent for complaints or 
findings for hearing loss.  No audiological reports are 
associated with the records.  The appellant testified at her 
April 2007 hearing that she first noticed hearing loss in 
2002.  She denied treatment or audiological testing.  In a 
March 2005, the appellant reported that Rubella can cause 
hearing loss.  In a November 2005 statement, the appellant 
reported having had acoustic trauma in service and she stated 
that she was never provided a hearing test.

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has 
not been submitted to reopen the claim for service connection 
for hearing loss disability.  The recent evidentiary 
submissions do not tend to establish an unestablished fact as 
it does not show that a current hearing loss disability was 
incurred in service or is attributable to service.  None of 
the evidentiary defects present at the time of the previous 
decision have been resolved with respect to consideration of 
the claim.  Therefore, the application to reopen the claim 
must be denied.  There is no doubt to be resolved.

The Board notes that the appellant argues that hearing loss 
could be due to acoustic trauma or Rubella.  However, she is 
not service connected for Rubella; therefore, a secondary 
service connection issue is not a valid legal theory of 
entitlement.  In regard to Rubella or acoustic trauma in 
service, such are just different theories of entitlement 
rather than new claims.  As noted above, there is no evidence 
of hearing loss during service and no acceptable evidence 
attributing hearing loss disability to service.

Low Back Disability

Historically, in May and September 1999 rating decisions, the 
RO denied service connection for low back disability on the 
basis that it was not incurred or aggravated in service.  It 
was noted that the appellant had fallen off a horse at age 16 
and had had chronic low back pain since that injury.

In December 2004, the appellant filed a claim for service 
connection for back condition as secondary to Rubella.  In a 
May 2005 rating decision, the RO denied the claim for service 
connection for low back disability secondary to Rubella.  The 
appellant thereafter filed a timely notice of disagreement in 
November 2005.  In a June 2007 Statement of the Case, the RO 
denied the claim and, under the heading Reasons and Bases, 
explained that new and material evidence had not been 
received to reopen the claim.  The regulations for service 
connection on a direct basis, aggravation, and secondary 
basis were provided therein.

The Board acknowledges that the current claim is predicated 
on the theory of secondary service connection due to Rubella.  
The evidence of record shows that the appellant had Rubella 
in August 1974 with light sensitivity to the eyes.  Post 
service medical records show diagnoses for degenerative joint 
disease and degenerative disc disease of the lumbar spine.  
However, the appellant is not service connected for Rubella.  
In fact, service connection for Rubella was previously denied 
by the RO.  As such, a secondary service connection issue is 
not a valid legal theory of entitlement.  Therefore, the 
Board observes that the claim is not a new claim of 
entitlement, rather a new theory of entitlement.  
Accordingly, the claim must be reviewed under the rubric for 
new and material evidence as outlined above.

At the time of the May and September 1999 rating decision, 
the evidence included service treatment records.  Service 
treatment records are essentially silent for complaints or 
findings for abnormal back pathology.  Report of enlistment 
examination dated December 1983 reflects normal clinical 
evaluation and the appellant denied any recurrent back pain 
on the Report of Medical History dated the same.  Rubella was 
assessed in August 1974.  Report of separation examination 
reflects normal clinical evaluation and is silent for 
sequelae of Rubella.  By history, the appellant had German 
measles and pneumonia at boot camp in June 1974.

Report of Medical Examination dated December 1982, August 
1983, and May 1985 reflect normal clinical evaluation.  The 
same was reported on reenlistment or extension examination 
dated October 1986.  Report of Examination dated May 1988 
reflects normal clinical evaluation.  Each of the signed 
reports of Medical History associated with the above 
examinations reflects that the appellant denied recurrent 
back pain, swollen or painful joints, and arthritis.  Reserve 
treatment note dated September 1988 reflects that the 
appellant was seen for complaints of having pulled a back 
muscle when moving weights in the gym the previous Tuesday.  
By history, she fell off a horse and landed on her tailbone 
at age 16.  She reported chronic low back pain since that 
injury.  Examination showed tender rhomboids bilaterally.

Recent evidentiary submission include duplicate copies of 
service treatment records, post-service treatment records 
dated as early as June 1993, and VA treatment records dated 
February 2003 to April 2005, various statements from the 
appellant advancing different theories of entitlement, a copy 
of text from the Merck Manual (home edition) involving spinal 
cord and peripheral nerve disorders, and transcripts from 
hearings conducted before a Decision Review Officer in 
December 2004 and April 2007 at the RO.

Private treatment records dated 1993 reflect that the 
appellant was seen for complaints of back pain related to use 
of a foot pedal, which she used for her dictation job.  She 
reported that the onset of her back difficulties was March 
1993.  Private treatment records dated May 1997 reflect that 
the appellant sought to reopen a claim for workers 
compensation because of neck, thoracic spine, and sciatic 
notch pain.  The assessment was for a chronic pain pattern, 
which was perhaps fibromyalgia.  Again, by history, she 
injured her back at age 16.

Report of VA examination dated February 2003 reflects a 
diagnosis for degenerative joint disease and degenerative 
disc disease of the lumbar spine without evidence of spinal 
stenosis.

A private treatment report dated January 2003 reflects an 
assessment for chronic low back pain, etiology uncertain.  By 
history, the appellant had had problems with low back pain 
for the last 30 years after a horse riding accident.  She 
reported that it had become worse in the last 5 or 6 years.

In a May 2003 statement, the appellant suggested that her 
pneumonia in boot camp aggravated her low back condition.

At her December 2004 hearing, the appellant reported that she 
had rheumatoid arthritis due to Rubella in service.  At her 
April 2007 hearing, the appellant reported that pneumonia and 
physical exertion during basic training aggravated her back 
condition.  The appellant reported that she injured her 
tailbone when she fell off a horse at age 16.  She reported 
having a scar at the site of the injury but denied any 
specific medical treatment therefor.  The appellant further 
indicated that she had Rubella in service and back pain.

In an August 2007 statement, the appellant argued that her 
current low back disability was aggravated by service and was 
secondary to Rubella.  She noted that the Merck Manual 
"proves that Rubella does cause back problems."

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has 
not been submitted to reopen the claim for service connection 
for low back disability.  The recent evidentiary submissions 
do not tend to establish an unestablished fact as it does not 
show that a low back disability was incurred in service or is 
attributable to service.  None of the evidentiary defects 
present at the time of the previous decision have been 
resolved with respect to consideration of the claim.  
Therefore, the application to reopen the claim must be 
denied.  There is no doubt to be resolved.


ORDER

The application to reopen the claim for service connection 
for hearing loss disability is denied as new and material 
evidence has not been submitted.

The application to reopen the claim for service connection 
for low back disability is denied as new and material 
evidence has not been submitted.


REMAND

Tinnitus and VCAA Notice

The appellant submitted a claim for service connection for 
tinnitus in December 2004.  Thereafter, in February 2005, the 
RO sent the appellant a VCAA notice letter.  However, this 
letter did not address tinnitus and a separate VCAA letter 
addressing tinnitus was not sent to the appellant.  
Therefore, to ensure that VA has satisfied its duty to 
notify, remand is required.  VA must issue the appellant VCAA 
notice on the issue of service connection for tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be issued a VCAA 
letter that addresses the claim for 
service connection for tinnitus on the 
theory of direct and secondary service 
connection.  Notice of the disability 
rating and effective date elements should 
be provided at the same time.

2.  The RO should readjudicate the claim.  
Thereafter, the RO should issue a 
Supplemental Statement of the Case if 
necessary.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


